Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 27, 2012                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  144262 & (63)                                                                                       Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Brian K. Zahra,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 144262
                                                                   COA: 297750
  DAVID MAURICE HANEY,                                             Wayne CC: 09-031112-FC
             Defendant-Appellant.
  ____________________________________/

        On order of the Court, the application for leave to appeal the September 22, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The motion for
  appointment of counsel is DENIED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 27, 2012                      _________________________________________
         h0424                                                                Clerk